Exhibit 10.33

GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

THIS GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY is made as of
November 17, 2010 (as amended, restated, supplemented and/or modified from time
to time, this “Grant”), by BIOVEST INTERNATIONAL, INC., a Delaware corporation
(“Grantor”) in favor of LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation, as administrative and collateral agent for the Lenders (the
“Secured Party”).

W I T N E S S E T H

WHEREAS, as of the date hereof, and pursuant to that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated,
supplemented and/or modified from time to time, the “Security Agreement”) by and
among the Grantor, the Lenders party thereto and the Secured Party, Grantor has
made and delivered to the Lenders certain Secured Term A Notes in an aggregate
principal amount of $24,900,000 (“Term A Notes”), and certain Secured Term B
Notes in an aggregate principal amount of $4,160,000 (“Term B Notes” and
together with the Term A Notes, the “Term Notes”);

WHEREAS, pursuant to the Security Agreement, Grantor has granted a security
interest and lien on all of its assets to the Lenders;

WHEREAS, the Grantor (1) has adopted, used, is using, or intends to use the
trademarks reflected in the trademark registrations and trademark applications
more particularly described on Schedule 1 (whether registered or unregistered
with the United States Patent and Trademark Office) annexed hereto as part
hereof (the “Trademarks”), (2) has registered or applied for registration in the
United States Patent and Trademark Office of the patents more particularly
described on Schedule 2 annexed hereto as part hereof (the “Patents”), (3) has
adopted, used and is using the copyrights and copyright licenses (whether
registered or unregistered with the United States Copyright Office) more
particularly described on Schedule 3 annexed hereto as part hereof (the
“Copyrights”), and (4) has adopted, used and is using all other intellectual
property not covered by the foregoing, including any and all of the following:
(i) patents, (ii) trademarks, (iii) copyrights, (iv) patent licenses,
(v) copyright licenses, (vi) trade secrets, (vii) all intellectual property
rights in or to software, databases and data collections, (viii) know how, and
(ix) all domain names, together with all registrations and applications for
registration for any of the foregoing (the “Miscellaneous Property” and
collectively with the Trademarks, Patents and Copyrights, the “Intellectual
Property”); and

WHEREAS, the Grantor wishes to confirm its grant to the Secured Party of a
security interest in all right, title and interest of the Grantor in and to the
Intellectual Property, and all proceeds thereof, together with the business as
well as the goodwill of the business symbolized by, or related or pertaining to
the Intellectual Property, and the customer lists and records related to the
Intellectual Property and all causes of action which may exist by reason of
infringement of any of the Intellectual Property (collectively, the
“Collateral”), to secure the satisfaction and discharge of all of Grantor’s
obligations under the Term Notes and the Security Agreement (collectively, the
“Grantor Obligations”).



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:

1.        Capitalized terms used in this Grant but not otherwise defined herein
shall have the meanings ascribed to them in the Security Agreement or the Term
Notes, as applicable.

2.        The Grantor does hereby grant to the Secured Party a security interest
in the Collateral to secure the full and prompt payment, performance and
observance of the Grantor Obligations. Notwithstanding the foregoing, the
security interests in the Collateral, as provided for herein, shall terminate
upon the payment in full of the Term Notes and all interest, fees, costs,
charges, expenses, or other sums payable thereunder, under the Security
Agreement or any of the Ancillary Agreements (other than the Biovest Contingent
Payment Agreement).

3.        The Grantor agrees to perform, so long as the Security Agreement and
Term Notes are in effect, all acts deemed necessary or desirable by the Secured
Party to permit and assist it, at the Grantor’s expense, in obtaining and
enforcing the Intellectual Property in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. The Grantor hereby appoints the Secured Party
as the Grantor’s attorney-in-fact to execute and file any and all agreements,
instruments, documents and papers as the Secured Party may determine to be
necessary or desirable to evidence the Secured Party’s security interest in the
Intellectual Property or any other element of the Collateral, all acts of such
attorney-in-fact being hereby ratified and confirmed.

4.        The Grantor acknowledges and affirms that the rights and remedies of
the Secured Party with respect to the security interest in the Collateral
granted hereby are more fully set forth in the Security Agreement and the Term
Notes, and the rights and remedies set forth herein are without prejudice to,
and are in addition to, those set forth in the Security Agreement and the Term
Notes. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement or the Term Notes, the provisions of the Security
Agreement or the Term Notes, as applicable, shall govern.

5.        The Grantor hereby authorizes the Secured Party to file all such
financing statements or other instruments to the extent required by the UCC and
agrees to execute all such other documents, agreements and instruments as may be
required or deemed necessary by the Secured Party, in each case for purposes of
effecting or continuing Secured Party’s security interest in the Collateral.

6.        This Grant may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument. It
is understood and agreed that if facsimile copies of this Grant bearing
facsimile signatures are exchanged between the parties hereto, such copies shall
in all respects have the same weight, force and legal effect and shall be fully
as valid, binding, and enforceable as if such signed facsimile copies were
original documents bearing original signature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Grant of Security Interest
in Intellectual Property to be executed as of the day and year first above
written.

 

BIOVEST INTERNATIONAL, INC.

By:

 

/s/ David Moser

Name:

 

David Moser

Title:

 

Secretary

 

ACCEPTED and AGREED:

LV ADMINISTRATIVE SERVICES, INC.

By:

 

/s/ Patrick Regan

Name:

 

Patrick Regan

Title:

 

    Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

Trademarks

 

Country    Trademark   

Registration

No.

  

Registration

Date

   Serial No.    Filing Date  

 

US

   BIOVEST (Class 5)    3,794,981    5/25/10    78/449,930    07/13/2004

EU

  

 

BIOVEST (Classes 5, 9, and 42)

   004239422    3/2/2006    004239422    01/13/2005

US

  

 

BIOVEST (Class 9)

   3,716,935    11/24/2009    78/449,968    07/13/2004

US

  

 

BIOVEST (Class 42)

   3,716,936    11/24/2009    78/449,977    07/13/2004

US

  

 

ACUSYST-MAXIMIZER

(Class 9)

   2,379,677    8/22/2000    75/829,292    10/22/1999

US

  

 

ACUSYST-XCELL

(Class 9)

   2,379,695    8/22/2000    75/831,709    10/26/1999

US

  

 

BIOVAXID (Class 5)

   3,112,639    7/4/2006    78/346,216    12/29/2003

EU

  

 

BIOVAXID (Class 5)  

   003605698    4/26/2005    003605698    01/09/2004



--------------------------------------------------------------------------------

SCHEDULE 2

Patents

 

Country    Patent    Serial No.    Filing Date   

Product

Line

                     

United States

   Basket-Type Bioreactor    08/946,884    10/8/1997    AutovaxID

United States

   Pressure Control System for a Bioreactor    07/779,082    10/18/1991   
AutovaxID

United States

   Method of Culturing Leukocytes      08/233,547    4/26/1994    BiovaxID

United States

   Micro Hollow Fiber Bioreactor    08/970,332    11/14/1997    AutovaxID

EPO

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
EP07777189.7    5/21/2007    AutovaxID

AT

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
07777189.7    5/21/2007    AutovaxID

CH

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
07777189.7    5/21/2007    AutovaxID

DE

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
07777189.7    5/21/2007    AutovaxID

FR

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
07777189.7    5/21/2007    AutovaxID

GB

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
07777189.7    5/21/2007    AutovaxID

United States

   Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device   
12/274,971    11/20/2008    AutovaxID

EPO

   Method and System for the Production of Cells and Cell Products and
Applications Thereof    EP07777182.2    5/21/2007    AutovaxID

United States

   Method and System for the Production of Cells and Cell Products and
Applications Thereof    12/274,993    11/20/2008    AutovaxID

WIPO

   Methods for Inducing a Sustained Immune Response Against a B-Cell Idiotype
Using Autologous Anti-Idiotypic Vaccines    PCT/US2009/059880    10/7/2009   
BiovaxID



--------------------------------------------------------------------------------

WIPO

   Perfusion Bioreactors, Cell   Culture Systems, and Methods for Production of
Cells and Cell Products    PCT/US2009/061700    10/22/2009    AutovaxID



--------------------------------------------------------------------------------

SCHEDULE 3

Copyrights

None